Citation Nr: 0721944	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a left hip condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

Procedural history

The veteran served on active duty from February 1977 to May 
1977.

A June 1994 RO rating decision denied the veteran's claim for 
service connection for a left hip condition.  The veteran was 
notified of that decision by letter dated June 23, 1994.  The 
June 1994 rating decision was not appealed.  

The veteran submitted a claim seeking entitlement to service 
connection for his left hip condition in March 1999.  He was 
informed by letter of the June 1994 denial in letters dated 
January and February 2000.  The record indicates the veteran 
took no further action on the March 1999 claim, and it was 
not adjudicated by the RO.

The veteran's October 2003 claim was denied in the March 2004 
rating decision based on the RO's finding of a lack of new 
and material evidence.  The veteran disagreed and timely 
appealed.

Although the veteran requested a Board hearing in his 
substantive appeal (VA Form 9) dated May 2, 2005, he 
subsequently withdrew that request in favor of an informal 
conference with a Decision Review Officer, which was done in 
October 2005.  As is discussed further below, no transcript 
of the hearing was prepared.

Issues not on appeal

The veteran's October 2003 claim also asserted entitlement to 
service connection for chest pain.  The RO denied the claim 
in the March 2004 rating decision.  In his September 2004 
Notice of Disagreement, the veteran referred only to the 
issue of service connection for the left hip condition.  In 
addition, the veteran indicated on the May 2005 VA Form 9 
that he was appealing only the issue of entitlement to 
service connection for a left hip condition.  Thus, the 
matter of service connection for chest pain is not in 
appellate status, and it will be discussed no further herein.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 20.201, 
20.202, 20.302 (2006).  see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

For reasons expressed below, the Board finds that this matter 
must be remanded for additional evidentiary and procedural 
development.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

The veteran was provided notice in an October 2003 letter 
that his claim had previously been denied for lack of new and 
material evidence.  However, the notification letter failed 
to advise the veteran of the basis of the prior denial or of 
the evidence needed to reopen the previously denied claim.  
Thus, the veteran did not receive proper notice in accordance 
with Kent.

In a March 2004 VA social work note that the veteran reported 
he was unable to work due to the hip injury and that he was 
receiving Social Security benefits.  
The Court has held that VA has a duty to assist the veteran 
when it has notice that the veteran is receiving Social 
Security benefits by obtaining Social Security Administration 
(SSA) records which pertain to the veteran.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  The record evidence 
does not include SSA records pertaining to the veteran, and 
thus VA should seek to obtain those records.

Finally, as noted in the Introduction, the veteran appeared 
at a hearing before a Decision Review Officer (DRO) at the 
RO.  A transcript could not be made because it appeared that 
the recording device was turned off during the hearing.  
There is no indication in the record that the veteran was 
informed of the lack of a transcript.  Moreover, the veteran 
was not notified that he had the right to another hearing 
should he desire it.  The Board concludes that in all 
fairness, the veteran should be provided the opportunity for 
another hearing.

Accordingly, the case is REMANDED for the following actions:

1.  VBA must issue a corrective VCAA 
letter in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a letter 
to the veteran which complies with the 
requirements announced in Kent v. 
Nicholson, supra.

2.  VBA should also obtain copies of the 
SSA disability determination letter 
pertinent to the veteran's claim for 
Social Security disability benefits, along 
with copies of all medical records relied 
upon in reaching that determination.  All 
efforts in this regard should be 
documented in the claims folder.

3.  VBA should inform the veteran in 
writing of the fact that no transcript of 
his personal hearing was made and of his 
right to request another hearing.  If the 
veteran desires another hearing, one 
should be scheduled.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




